DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Acknowledgement is made of the amendment received on 05/10/2021.

Allowable Subject Matter
3.	Claims 1, 7-8, 11, 13-19, 28, 35 and 40-47 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Chen et al. does not teach or suggest a communications server serving the communications device; generating, by the communications device, feedback information in accordance with the estimated communications channel, the feedback information including a rank indicator (RI) and a precoding matrix indicator (PMI); jointly encoding, by the communications device, the RI and the PMI to produce a feedback payload; and transmitting, by the communications device, the feedback payload to the communications server, wherein the transmission of the feedback payload is delayed by a specified amount of network resources. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631